HEDRICK, Judge.
The plaintiffs contend that summary judgment for the feme defendant was improper because plaintiffs raised a genuine issue of material fact in their pleadings and affidavits in opposition to the feme defendant’s motion.
It is elementary that for a valid contract to exist it is required that there be a meeting of the minds of the parties as to all essential terms, which “ ‘must be definite and certain or capable of being made so.’ ” Horton v. Refining Co., 255 N.C. 675, 679, 122 S.E. 2d 716, 719 (1961). In the present case the pleadings and affidavits in support of and in opposition to the feme defendant’s motion for summary judgment clearly reflect a genuine issue as to whether the defendant, Beth M. Turner, was a party to the contract between the plaintiffs and Baxter E. Turner for the construction of a house on the lot owned by defendants as tenants by the entirety. In support of her argument the feme defendant rests primarily upon our' decision in Leffew v. Orrell, 7 N.C. App. 333, 172 S.E. 2d 243 (1970). In Leffew, this Court affirmed a judgment of involuntary nonsuit reasoning that “[n]o testimony was provided as to any agreement regarding the contract price of the house, when the house would be paid for, etc.” The present case is clearly distinguishable since the essential terms to which the feme defendant allegedly agreed, including the services to be rendered and the cost allocated to each service, were included in the “Detail Estimate,” which was drawn during *267the negotiations and appended to the pleadings. Furthermore, the affidavits in opposition to feme defendant’s motion state that all phases of the construction were discussed and agreed upon including the materials to be used, costs and workmanship.
We hold that the trial court erred in striking the notice of claim of lien filed by the plaintiffs and in entering summary judgment for feme defendant. The judgment is reversed, and the cause remanded to District Court for further proceedings.
Reversed and remanded.
Judges Britt and WEBB concur.